PER CURIAM:
Mary Ann Saady appeals the district court’s order dismissing her 42 U.S.C. § 1988 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and deny Saady’s motions to file a tape, cd, or dvd. Saady v. Goochland County Dep’t of Social Servs., No. 3:07-cv-00399-HEH (E.D.Va. July 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.